DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-16 are pending in this application. Claims 2 and 17 are withdrawn.

Election/Restrictions
Claims 2 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/09/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/05/2020 and 03/25/2021 are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS have been considered by the examiner.

Claim Objections
Claims 3-8, 14 and 16 are objected to because of the following informalities:  
Claim 3 line 7, “the second dense portion” should be –a second dense portion--.
Claim 4 lines 4-5, “the plurality of second sparse portions” should be -- a plurality of second sparse portions--.
Claim 5 line 5, “the plurality of second sparse portions” should be -- a plurality of second sparse portions--.
Claim 6 line 8, “the second sparse portions” should be -- a second sparse portions--.
Claim 7 line3-4, “the firs porous part” should be -- the first porous part--.
Claim 8 appears to depend on claim 7, as line 8 recites “the first hole part”, which is a limitation from claim 7.
Claim 14 line 3, ” sparse portions ae configured” should be -- sparse portions are configured--.
Claim 16 lines 3-4, “a gas feed channel” should be -- the gas feed channel--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11417556 in view of claim 14 of the same patent. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the part of an edge of an opening of the gas feed channel on the ceramic dielectric substrate side configured to be a curve in Claim 4, as it provides the advantage of mitigating arc formation during substrate processing.

Instant application claim 1
U.S. Patent No. 11417556 claim 4 and claim14
An electrostatic chuck, comprising: a ceramic dielectric substrate including a first major surface and a second major surface, a suction target being placed on the first major surface, the second major surface being opposite to the first major surface; 

a base plate supporting the ceramic dielectric substrate and including a gas feed channel; and a first porous part provided in the ceramic dielectric substrate and being opposite to the gas feed channel, 

the first porous part including a first porous region, and a first dense region denser than the first porous region, 


















the first porous region including a plurality of first sparse portions, and a first dense portion, the plurality of first sparse portions including a plurality of pores, the first dense portion having a density higher than a density of the first sparse portions, a dimension in a second direction being smaller than a dimension of the first dense region in the second direction, each of the plurality of first sparse portions extending in a first direction from the base plate toward the ceramic dielectric substrate, the first dense portion being positioned between the plurality of first sparse portions, the first sparse portions including a first wall part provided between the plurality of pores, 

a minimum value of a dimension of the first wall part being smaller than a minimum value of the dimension of the first dense portion in the second direction substantially orthogonal to the first direction, 

and at least a part of an edge of an opening on the ceramic dielectric substrate side of the gas feed channel being configured to be a curve.
An electrostatic chuck, comprising: a ceramic dielectric substrate including a first major surface and a second major surface, a suction target being placed on the first major surface, the second major surface being opposite to the first major surface; 

a base plate supporting the ceramic dielectric substrate and including a gas feed channel; a first porous part provided in the ceramic dielectric substrate and being opposite to the gas feed channel; 

the first porous part including a first porous region including a plurality of pores and a first dense region denser than the first porous region, the first porous region further including at least one first dense part, the second porous part including a second porous region including a plurality of pores and a second dense region denser than the second porous region, the second porous region further including at least one second dense part, as projected on a plane perpendicular to a first direction from the base plate toward the ceramic dielectric substrate, configuration is such that the first dense part overlaps the first hole part, and at least a part of the second dense part overlaps at least a part of the first dense part, or at least a part of the second dense part contacts at least a part of the first dense part.


The electrostatic chuck according to claim 1, wherein the first porous region includes a plurality of sparse portions and a first dense portion, the first sparse portions include the plurality of pores, the first dense portion has a density higher than a density of the first sparse portions, and a dimension in a second direction is smaller than a dimension of the first dense region in the second direction. each of the plurality of first sparse portions extends in the first direction, the first dense portion is positioned between the plurality of first sparse portions, the first sparse portions include a first wall part provided between the plurality of pores, and in the second direction substantially orthogonal to the first direction, 

a minimum value of a dimension of the wall part is smaller than a minimum value of a dimension of the first dense portion.
and in the second direction substantially orthogonal to the first direction,

The electrostatic chuck according to claim 1, wherein at least a part of an edge of an opening of the gas feed channel on the ceramic dielectric substrate side is configured to be a curve.



Claim 16 of this application is patentably indistinct from claim 16 of Application No. 16810482. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (US 20170358476 A1), and further in view of Yamaguchi (US 20150279714 A1).
Regarding claim 1, Horiuchi teaches an electrostatic chuck (i.e. electrostatic chuck 2) (fig.6), comprising: a ceramic dielectric substrate (i.e. ceramic substrate 10) (fig.6) including a first major surface (e.g. surface of 10 adjacent to 50) (fig.6) and a second major surface (e.g. surface of 10 adjacent to 40) (fig.6), a suction target (i.e. wafer 50) (fig.6) being placed on the first major surface (implicit, as seen in fig.6), the second major surface being opposite to the first major surface (implicit, as seen in fig.6); a base plate (i.e. base plate 40) (fig.6) supporting the ceramic dielectric substrate (implicit, as seen in fig.6) and including a gas feed channel (i.e. gas supply holes 42) (fig.6); and a first porous part (e.g. part including porous body 20) (fig.6) provided in the ceramic dielectric substrate (implicit, as seen in fig.6) and being opposite to the gas feed channel (implicit, as seen in fig.6), the first porous part including a first porous region (e.g. region 20) (figs.2B and 6), and a first dense region (e.g. region of 10 adjacent to 20) (fig.2B) denser than the first porous region (e.g. 10 has no pores P, hence is denser than region 20 which has pores) (fig.2B), the first porous region including a plurality of first sparse portions (e.g. portions including pores P) (fig.2B), and a first dense portion (e.g. portions including oxide ceramic particles 22 and mixed oxide 24) (fig.2B), the plurality of first sparse portions including a plurality of pores (i.e. pores P) (fig.2B), the first dense portion having a density higher than a density of the first sparse portions (e.g. density of oxide ceramic particles 22 and mixed oxide 24 is higher than density of pores P) (fig.2B), a dimension in a second direction (e.g. direction along circular surface) (fig.2A) being smaller than a dimension of the first dense region in the second direction (e.g. dimension of through holes having 20 is smaller than the dimension of 10) (fig.2A), each of the plurality of first sparse portions extending in a first direction (e.g. direction along through hole depth) (fig.6) from the base plate toward the ceramic dielectric substrate (implicit, as seen in fig.6), the first dense portion being positioned between the plurality of first sparse portions (implicit, as seen in fig.2B), the first sparse portions including a first wall part (e.g. wall of pores P) (fig.2B) provided between the plurality of pores (implicit, as seen in fig.2B), a minimum value of a dimension of the first wall part being smaller than a minimum value of the dimension of the first dense portion in the second direction substantially orthogonal to the first direction (implicit, as seen in fig.2B).
Horiuchi does not teach, at least a part of an edge of an opening on the ceramic dielectric substrate side of the gas feed channel being configured to be a curve.
Yamaguchi teaches in a similar field of endeavor of electrostatic chuck, at least a part of an edge (e.g. plane S2 of end portion 63) (fig.2B) of an opening (i.e. space 65) (fig.2B) on the ceramic dielectric substrate side (e.g. surface S2 is on the side of ceramic dielectric substrate 11) (fig.2B) of the gas feed channel (e.g. gas introduction path 53) (figs.2A and 2B) being configured to be a curve ([0073], The end portion 63 has, for example, a ring-like shape).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the a part of an edge of an opening on the ceramic dielectric substrate side of the gas feed channel configured to be a curve in Horiuchi, as taught by Yamaguchi, as it provides the advantage of mitigating arc formation during substrate processing.
Regarding claim 3, Horiuchi and Yamaguchi teach the electrostatic chuck according to claim 1, wherein a dimension of the plurality of pores (Horiuchi, e.g. dimension of pores P) (fig.2B) provided in each of the plurality of first sparse portions (Horiuchi, implicit, as seen in fig.2B) is smaller (Horiuchi, e.g. dimension of P is smaller than 20) (fig.2B) than the dimension of the first dense portion in the second direction (Horiuchi, e.g. dimension of 20) (fig.2B).
Regarding claim 4, Horiuchi and Yamaguchi teach the electrostatic chuck according to claim 1, wherein an aspect ratio of the plurality of pores provided in each of the plurality of first sparse portions is 30 or more (Horiuchi, [0069], porosity of pores P which are formed in the porous body 20 is between 20% and 50% of the volumes of the porous body 20).
Regarding claim 13, Horiuchi and Yamaguchi teach the electrostatic chuck according to claim 1, wherein each of the plurality of first sparse portions extends in a direction inclined by a predetermined angle to the first direction (Horiuchi, [0070], The pores P in the porous body 20 are connected to the outside so as to permit the passage of gas from the lower side toward the upper side) (it is necessarily true that the pores in first sparse portions extend at an angle to first direction, so as to allow gas to pass through).
Regarding claim 14, Horiuchi and Yamaguchi teach the electrostatic chuck according to claim 13, wherein the plurality of pores provided in each of the plurality of sparse portions are configured to flow a gas (Horiuchi, [0161], a heat-transfer gas is supplied from the gas supply holes 42) introduced from the gas feed channel (Horiuchi, [0070], The pores P in the porous body 20 are connected to the outside so as to permit the passage of gas from the lower side toward the upper side).
Regarding claim 16, Horiuchi and Yamaguchi teach a processing apparatus (Horiuchi, e.g. apparatus including electrostatic chuck 2) (fig.6), comprising: the electrostatic chuck according to claim 1 (see rejection of claim 1 above); and a supplier configured (Horiuchi, [0161], a heat-transfer gas is supplied from the gas supply holes 42) to supply a gas (Horiuchi, i.e. GAS) (fig.6) in the gas feed channel provided in the electrostatic chuck (Horiuchi, i.e. gas supply holes 42) (fig.6).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (US 20170358476 A1) and Yamaguchi (US 20150279714 A1), and further in view of Divakar (US 6606234 B1).
Regarding claim 5, Horiuchi and Yamaguchi teach the electrostatic chuck according to claim 1.
Horiuchi and Yamaguchi do not teach, wherein in the second direction, a dimension of the plurality of pores provided in each of the plurality of first sparse portions is not less than 1 micrometer and not more than 20 micrometers.
Divakar teaches in a similar field of endeavor of electrostatic chucks, wherein in the second direction, a dimension of the plurality of pores provided in each of the plurality of first sparse portions is not less than 1 micrometer and not more than 20 micrometers (column 6 lines 2-4, average pore size ranges from about 5 μm to about 500 μm).
Divakar does not teach, a dimension of the plurality of pores not more than 20 micrometers.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the dimension of the plurality of pores not more than 20 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimension of the plurality of pores not more than 20 micrometers to provide the advantage of preventing plasma penetration.

Allowable Subject Matter
Claims 6-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, Horiuchi (US 20170358476 A1) and Yamaguchi (US 20150279714 A1) teach the electrostatic chuck according to claim 1.
Horiuchi and Yamaguchi do not teach, wherein as viewed along the first direction, the plurality of pores provided in the first sparse portions include a first pore positioned at a center of the first sparse portions, among the plurality of pores, a number of pores adjacent to the first pore and surrounding the first pore is 6, and/or as viewed along the first direction, the plurality of pores provided in a second sparse portions include a second pore positioned at a center of the second sparse portions, among the plurality of pores, a number of pores adjacent to the second pore and surrounding the second pore is 6.
Prior arts Divakar (US 6606234 B1) and Himori (US 20050011456 A1) also do not teach the above limitation.
However, none of the prior art, taken singly or in combination teach “as viewed along the first direction, the plurality of pores provided in the first sparse portions include a first pore positioned at a center of the first sparse portions, among the plurality of pores, a number of pores adjacent to the first pore and surrounding the first pore is 6, and/or as viewed along the first direction, the plurality of pores provided in a second sparse portions include a second pore positioned at a center of the second sparse portions, among the plurality of pores, a number of pores adjacent to the second pore and surrounding the second pore is 6.”
Regarding claim 7, Horiuchi (US 20170358476 A1) and Yamaguchi (US 20150279714 A1) teach the electrostatic chuck according to claim 1.
Horiuchi and Yamaguchi do not teach, wherein the ceramic dielectric substrate includes a first hole part positioned between the first major surface and the firs porous part, at least one of the ceramic dielectric substrate or the first porous part includes a second hole part positioned between the first hole part and the first porous part, and in a second direction substantially orthogonal to the first direction, a dimension of the second hole part is smaller than a dimension of the first porous part, and larger than a dimension of the first hole part.
Divakar (US 6606234 B1) teaches in a similar field of endeavor of electrostatic chucks, wherein the ceramic dielectric substrate includes a first hole part (i.e. opening 46) (fig.3A) positioned between the first major surface (i.e. chucking surface 26) (fig.3A) and the first porous part (i.e. porous region 40) (fig.3A).
However, none of the prior art taken singly or in combination teach, “at least one of the ceramic dielectric substrate or the first porous part includes a second hole part positioned between the first hole part and the first porous part, and in a second direction substantially orthogonal to the first direction, a dimension of the second hole part is smaller than a dimension of the first porous part, and larger than a dimension of the first hole part.”
Claims 8-12 are indicated as allowable as they depend on allowable claim 7.
Regarding claim 15, Horiuchi (US 20170358476 A1) and Yamaguchi (US 20150279714 A1) teach the electrostatic chuck according to claim 13.
However, none of the prior art, taken singly or in combination teach, “an angle between the first direction and an extending direction of the first sparse portions is not less than 50 and not more than 300.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        11/14/2022

	/THIENVU V TRAN/                                                     Supervisory Patent Examiner, Art Unit 2839